DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In light of the Applicant’s amendment filed 05/30/2022, the claim objection has been withdrawn.
 In light of the Applicant’s amendment filed 05/30/2022, the 35 U.S.C 112(b) has been withdrawn.
The amendment filed on 05/30/2022 has been entered and fully considered.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an electronic communication with John G. Posa (Registration Number 37,424) on June 24, 2022.

Please replace the claims as follows: 

1 (Currently amended) A method of linking a growing list of records, comprising the steps of: 
(a) defining blocks of information (blocks) with lengths having fields for verification entities (verifier nodes or VNs), one or more of the entities being responsible for ownership of the information of a block (block owner(s)), a unique block ID, and IDs for one or more other blocks (linked blocks); 
(b) establishing a system (the network) to monitor the interaction of the blocks and designation and dissemination of trusted blocks in archives (the ledger versions);
 (c) secretly exchanging, by the block owners, an OTP (one-time pad) key (verification key), equal in length with the block, with each VN being assigned to that block; 
(d) verifying the authenticity of the information in a block and its owner (authentication request), and wherein the authentication request is performed by a network user (the query sender) sending a query to a block owner requesting the verification key for that block; 
(e) transmitting, by the block owner, the block owner verification key to the query sender; 
(f) sending a message by the query sender to the VNs assigned to the block requesting that the block information be encrypted with its corresponding verification key; 
(g) sending the data requested in (f) by the VN to the query sender; 
(h) decrypting, by the query sender, the data sent by the VN in (g) using the corresponding verification key from the block owner; and 
(i) wherein, if all decrypted data in (h) matches the ledger versions of a block, confirming the authenticity of the block data and the block owner.

4. (Currently Amended) The method of claim 1, wherein the VNs encrypt only portions of a block with the verification key in responding to an authentication request.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  In interpreting the currently amended claims, in light of the specification as well arguments presented in the responses to the Office actions, the Examiner finds the claimed invention to be patentably distinct from the prior art of record.

U.S. Pub. Number 2020/0134615 A1, to Wu-Wu teaches a transaction network comprising a plurality of party devices interconnected via a communication network, each party device corresponding to a transaction party. The transaction network facilitates localized creation and enforcement of a transferable promise involving an obligor and an owner, the obligor being required to perform an obligatory action upon the owner invoking the transferable promise. For instance, to verify the transferable promise by successful decryption of the transferable promise using the owner's private key and further verify the transferable promise by matching those within the copy of the transferable promise which is stored locally by the obligor.
U.S. Pub. Number 2015/0244520 A1 to Kariman-Kariman teaches transmitted data is encrypted using one time pad personal encryption keys of a sender-device and a receiver-device, and the encryption key is the same size as the transmitted data. However, neither data nor the data encryption keys are transmitted directly between a sender-device and a receiver-device. The encrypted data is transmitted from a sender-device to a media server and from a media server to a receiver-device. The media server though, contains one time pad personal encryption keys of a sender-device and a receiver-device that are used to encrypt the transmitted data.
 U.S. Pub. Number 2015/0229614 A1 to Thompson-Thompson teaches a streaming one time pad cipher using rotating ports for data encryption uses a One Time Pad (OTP) to establish multiple secure point-to-point connections. For example, the OTP data can be streamed continually from the transmitter to the receiver, or the OTP data could be generated elsewhere and streamed to both the transmitter and the receiver. The OTP data can be cached in a memory and used as needed to encrypt/decrypt as needed.
U.S. Pub. Number 2019/0244531 A1 to Jones-Jones teaches a blockchain based transactions comprises a hash chain protected by private/public key encryption. Transaction A represents a transaction recorded in a block of a blockchain showing that owner 1 (recipient) obtained an asset from owner 0 (sender). Transaction A contains owner's 1 public key and owner 0's signature for the transaction and a hash of a previous block. When owner 1 transfers the asset to owner 2, a block containing transaction B is formed. The record of transaction B comprises the public key of owner 2 (recipient), a hash of the previous block, and owner 1's signature for the transaction that is signed with the owner 1's private key and verified using owner 1's public key in transaction A. When owner 2 transfers the asset to owner 3, a block containing transaction C is formed. The record of transaction C comprises the public key of owner 3 (recipient), a hash of the previous block, and owner 2's signature for the transaction that is signed by owner 2's private key and verified using owner 2's public key from transaction B, when each transaction record is created, the system may check previous transaction records and the current owner's private and public key signature to determine whether the transaction is valid.
U.S. Pub. Number 2020/0344043 A1 to Komarov-Komarov teaches a predefined proportion of blocks whose owners are one or more trusted instances or a trust service provider. These blocks are, for example, distributed over the blockchain structure, for example evenly or unevenly, in such a way that, statistically speaking, link data of at least one such block of a trusted owner are required to verify each block of the blockchain structure and/or a predefined minimum proportion of blocks. For example, a minimum degree of conformity is predefined for a successful verification of payload data and is matched to the distribution of blocks of trusted owners in such a way that for a successful verification at least one sequence of link data encrypted with a private key of a trusted owner is to be used for the comparison.


What is missing from the prior art is a teaching, motivation, or suggestion and combine the prior art in such a way as to render obvious the act of secretly exchanging, by the block owners, an OTP (one-time pad) key (verification key), equal in length with the block, with each VN being assigned to that block; verifying the authenticity of the information in a block and its owner (authentication request), and wherein this authentication request is performed by a network user (the query sender) sending a query to a block owner requesting the verification key for that block; transmitting, by the block owner, the block owner key to the query sender; sending a message by the query sender to the VNs assigned to the block requesting that the block information be data encrypted with their its corresponding verification key, without the usage of impermissible hindsight reasoning. 
	Thus the prior art, when taken individually or in combination, does not fairly teach or suggest the limitations as a whole set forth in claims 1 and thus this claim is considered allowable. The dependent claims which further limit claims 1 are also allowed by virtue of their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU V TRAN whose telephone number is (571)270-1708.  The examiner can normally be reached on M-F, 8 AM- 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok Patel can be reached on 571-272-3972.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/VU V TRAN/Primary Examiner, Art Unit 2491